As filed with the Securities and Exchange Commission on July 16 , 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BHAKTI CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida 27-0246151 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1560 Calais Dr., Miami, Florida (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (305) 302-8101 Copies to: Michael H. Hoffman, Esq. Law Offices of Michael H. Hoffman, P.A. 1521 Alton Rd., Suite 284
